STRINGER, Judge.
Appellants P.C. and P.C. petitioned for certiorari review of the trial court’s order denying their motion to intervene in the termination of parental rights proceedings relating to their former foster child. We treat their petition as a direct appeal of a final order. See Fla. R.App. P. 9.110(k); see also Adoption Miracles, LLC v. S.C.W. (In the Interest of S.N.W.), 912 So.2d 368, 370 (Fla. 2d DCA 2005) (holding that an order denying a motion to intervene in pending litigation is a final, appealable order because it completely disposes of the case as to the party seeking intervention). After a thorough review of the record on appeal, we find that the trial court did not err in denying the motion to intervene. Accordingly, we affirm.
Affirmed.
CASANUEVA and KELLY, JJ., Concur.